                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS


 MICHAEL RAY REEVES, #B82558,                    )
                                                 )
                Plaintiff,                       )
                                                 )
 vs.                                             )          Case No. 18−cv–1431−SMY
                                                 )
 SANDRA RIEPE,                                   )
                                                 )
                Defendants.                      )

                               MEMORANDUM AND ORDER

YANDLE, District Judge:

       Plaintiff Michael Reeves, an inmate in Menard Correctional Center, brought this action

pursuant to 42 U.S.C. § 1983 for deprivations of his constitutional rights that allegedly were

committed by Sandra Riepe, the Clerk of Court in Massac County, Illinois. Specifically, Plaintiff

claimed Riepe violated his First, Fifth, Eighth, and Fourteenth Amendment rights in various ways.

The First Amended Complaint did not survive screening under 28 U.S.C. § 1915A and was

dismissed without prejudice on October 12, 2018. (Doc. 9). Plaintiff was granted leave to file a

Second Amended Complaint on or before November 5, 2018. Id. Additionally, he was warned

that the action would be dismissed with prejudice and that the dismissal would count as a “strike”

under 28 U.S.C. § 1915(g), if he failed to file an amended complaint by the deadline. Id.

       Plaintiff missed the deadline. More than a week has passed since it expired. He has not

requested an extension or filed an amended complaint.

       The Court will not allow this matter to linger indefinitely. Accordingly, this action shall

be dismissed with prejudice for failure to comply with a Court Order (Doc. 9) and/or prosecute his




                                                1
claims. See FED. R. CIV. P. 41(b). The dismissal counts as one of Plaintiff’s three allotted “strikes”

within the meaning of 28 U.S.C. § 1915(g).

                                            Disposition

       IT IS HEREBY ORDERED that this action is DISMISSED with prejudice, based on

Plaintiff’s failure to comply with the Court Order to file a Second Amended Complaint and

Plaintiff’s failure to prosecute his claims. See FED. R. CIV. P. 41(b); Ladien v. Astrachan, 128 F.3d

1051 (7th Cir. 1997); Johnson v. Kamminga, 34 F.3d 466 (7th Cir. 1994). This dismissal counts

as one of Plaintiff’s three allotted “strikes” within the meaning of § 1915(g).

       Plaintiff is further ADVISED that his obligation to pay the filing fee for this action was

incurred at the time the action was filed. Therefore, the filing fee of $350.00 remains due and

payable. See 28 U.S.C. § 1915(b)(1); Lucien v. Jockisch, 133 F.3d 464, 467 (7th Cir. 1998).

       If Plaintiff wishes to appeal this Order, he must file a notice of appeal with this Court within

thirty days of the entry of judgment. FED. R. APP. 4(a)(1)(A). If Plaintiff does choose to appeal,

he will be liable for the $505.00 appellate filing fee irrespective of the outcome of the appeal. See

FED. R. APP. 3(e); 28 U.S.C. § 1915(e)(2); Ammons v. Gerlinger, 547 F.3d 724, 725-26 (7th Cir.

2008); Sloan v. Lesza, 181 F.3d 857, 858-59 (7th Cir. 1999); Lucien, 133 F.3d at 467. He must

list each of the issues he intends to appeal in the notice of appeal, and a motion for leave to appeal

in forma pauperis must set forth the issues Plaintiff plans to present on appeal. See FED. R. APP.

P. 24(a)(1)(C). Moreover, if the appeal is found to be nonmeritorious, Plaintiff may also incur

another “strike.” A proper and timely motion filed pursuant to Federal Rule of Civil Procedure

59(e) may toll the 30-day appeal deadline. FED. R. APP. P. 4(a)(4). A Rule 59(e) motion must be

filed no more than twenty-eight (28) days after the entry of judgment, and this 28-day deadline

cannot be extended.



                                                  2
The Clerk’s Office is DIRECTED to close this case and enter judgment accordingly.

IT IS SO ORDERED.

DATED: 11/20/2018


                                          s/ Staci M. Yandle
                                          District Judge
                                          United States District Court




                                      3
